Exhibit 10.12

FIRST AMENDMENT TO

REAL ESTATE PURCHASE AGREEMENT

and ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS
(this “Amendment”) is entered into as of this 5th day of May, 2010 by and
between CRESTLINE INVESTMENTS, LLC, an Arizona limited liability company
(“Seller”) and TNP ACQUISITIONS, LLC, a Delaware limited liability company
(“Buyer”).

RECITALS

WHEREAS, Seller and Buyer entered into that certain Real Estate Purchase
Agreement and Escrow Instructions dated April 6, 2010 (“Agreement”) with respect
to the real property and improvements located in Tucson, Arizona, commonly known
as 2401 and 2458 N. Alvernon Way and 3901 through 3999 E. Grant Road, Tucson,
Arizona, and improved with an approximate 103,492 square foot retail shopping
complex, altogether as more particularly described on Exhibit “A” to the
Agreement (the “Property”);

WHEREAS, Buyer has the right to terminate the Agreement (or permit the Agreement
to be deemed terminated) on or before the end of the Due Diligence Period as
defined in Section 3.2 of the Agreement, which currently expires on May 6, 2010;
and

WHEREAS, Buyer is in need of additional time to complete its due diligence and
determine whether to proceed with the transaction described in the Agreement,
and Seller is willing to extend the Due Diligence Period, as set forth
hereinbelow.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

1. Extension of Due Diligence Period and Loan Assumption Application Date. The
Due Diligence Period is hereby extended through and including May 21,2010. The
last day for Buyer to make application to Lender to assume the Existing Loan, as
provided in Section 3.5 of the Agreement, is hereby extended through and
including May 11, 2010.

2. Miscellaneous. The capitalized terms used herein shall have the same meanings
herein as defined in the Agreement. Except as specifically modified by this
Amendment, the terms and conditions of the Agreement shall, as amended hereby,
continue in full force and effect. This Amendment may be executed in any number
of counterparts and it shall be sufficient that the signature of each party
appear on one or more such counterparts. All counterparts shall collectively
constitute a single agreement. In order to expedite the execution and
effectiveness of this Amendment, signatures may be delivered and exchanged by
email (pdf scan), or by facsimile.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

SELLER:    

CRESTLINE INVESTMENTS, LLC,

An Arizona limited liability company,

    By:  

/s/ Alvin Kivel

    Name:   Alvin Kivel, Manager BUYER:    

TNP ACQUISITIONS, LLC,

a Delaware limited liability company

    By:  

Thompson National Properties, LLC,

a Delaware limited liability company

    Its:   Sole Member     By:  

/s/ Stephen Corea

    Name:   Stephen Corea     Title:   SVP Acquisitions

 

2